DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. Applicant argues:
“Hamada describes a device used for image matching, where image matching is generally used for identifying people or letters. Hamada, Paragraph 2. Hamada indicates the image matching uses luminance values, where illumination differences can influence the luminance values. Hamada, Paragraph 3. Hamada references measuring luminance values repeatedly, and specifically states the technique described is used for luminance values. See Hamada, Paragraphs 14, 15, 48, 58, 76, 110, 111, 158, and 184.Hamada makes no mention of other types of image features being measured. See Hamada. Hamada describes affixing a value of 1 for a black region, and a value of 0 for a white region, but Hamada never mentions color. See Hamada, Paragraph 14. Hamada mentions obtaining an image of a three-dimensional object, but the image is produced (and analyzed) as a two-dimensional array. Hamada, Paragraphs 15 and 64. Hamada explains the purpose of the disclosure is to provide image matching under varying illumination conditions. Hamada, Paragraph 18. Hamada never mentions or describes using entropy in the pixel analysis, and Hamada does not mention entropy for any other purpose.
See Hamada”.
Applicant appears to be listing things in Hamada which are different?  However, nowhere in the arguments is there indication of how the Applicant’s actual “Claim Language” at issue fails to read upon the actual disclosed citation language relied upon in the Hamada reference and provided in the prior Office Action.  A reference remains a reference even when it discloses more than what is claimed by the Applicant.  Thus, an encyclopedia is a valid reference for what it teaches, and that disclosure is not negated by the additional teachings that may be found therein.  The same is true of the Hamada reference… or any other reference.  Argument that does not address actual particular claim language element-by-element, is not persuasive.
	Applicant further argues:
“One skilled in the art would not utilize a reference teaching black and white pixel analysis using luminance for a color matching process, because a black and white pixel analysis would not work for matching color, so Hamada is not analogous prior art and one skilled in the art would not utilize the teachings of Hamada for a color matching technique”
However, Hamada IS analogous prior art!  Those of very ordinary skill in the art will recognize that a black-white channel may be readily substituted by and for: a red, or blue, or cyan, or magenta, or yellow, channel of pixel data.  Further, Applicant is yet again arguing for something outside the actual claim language.  There is no claim language limiting the independent claims to color exclusive of any black and white pixel data.  (No doubt because any color system must necessarily include black and white information).  Again, argument that does not address actual particular claim language at hand, element-by-element, is not persuasive.
	Applicant further argues:
“Because the cited references do not describe a feature extraction analysis using spatial micro-color analysis to determine a target image feature, Claims 1, 16, and the claims that depend therefrom are not obvious over the cited references”
However, the newly amended claim language here “using spatial micro-color analysis” finds rather amazing support in the Applicant’s Specification as originally filled.  At paragraph 114 of the PG Pub:
“A wide variety of spatial micro-color analysis mathematical techniques may be utilized to determine the target image feature 26 and/or the sample image feature 40, and the same techniques may be utilized in some embodiments to facilitate matching. A partial listing of spatial micro-color analysis mathematical techniques is listed below, where the generic terms pixel means either a target or sample pixel 82, 84; and image means either a target or sample image 58, 32. Examples of spatial micro-color analysis mathematical techniques include, but are not limited to:”
In other words, while a number of possible techniques are indeed disclosed by the Applicant, there is no limitation to any of those techniques!  Thus, ANY possible technique may be used!  Hamada uses a mathematical technique, thus Applicant’s claims still read on the prior art.

Election/Restrictions
Newly submitted claim 5 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 5 is directed to a dark box to isolate the target coating. This is a very different species of invention for the originally claimed system to receive a target image, wherein the target image comprises target image data and apply a feature extraction analysis process.  Further, a dark box is not an obvious variant to feature extraction analysis.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The title of the invention is still not descriptive.  Redaction of a title that is not descriptive, does not make it more descriptive.  Just the opposite, and as such does not really help move the prosecution forward.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim term “spatial micro-color analysis” is not a generic term recognized in the art by those of ordinary skill in the art.   As such to understand this term, reference must be made to the Applicant’s Specification.  The claim term “spatial micro-color analysis” is defined at paragraph 114 of Applicants PG Pub as being spatial micro-color analysis mathematical techniques and that “spatial micro-color analysis mathematical techniques … are not limited”.  This makes the term very, very indefinite!

“[0114] A wide variety of spatial micro-color analysis mathematical techniques may be utilized to determine the target image feature 26 and/or the sample image feature 40, and the same techniques may be utilized in some embodiments to facilitate matching. A partial listing of spatial micro-color analysis mathematical techniques is listed below, where the generic terms pixel means either a target or sample pixel 82, 84; and image means either a target or sample image 58, 32. Examples of spatial micro-color analysis mathematical techniques include, but are not limited to: determining L*a*b* color coordinates of individual pixels of the image; determining average L*a*b* color coordinates from individual pixels for a total image of the image; determining sparkle area of a black and white image of the image; determining sparkle intensity of the black and white image of the image; determining sparkle grade of the black and white image of the image; determining sparkle color of the image; determining sparkle clustering of the image; determining sparkle color differences within the image; determining sparkle persistence of the image, where sparkle persistence is a measure of the sparkle as a function of one or more illumination changes during capture of the image; determining color constancy, at a pixel level, with one or more illumination changes during capture of the image; determining wavelet coefficients of the image at the pixel level; determining Fourier coefficients of the target image at the target pixel level; determining average color of local areas within the image, where the local area may be one or more pixels, but where the local area is less than a total area of the image; determining pixel count in discrete L*a*b* ranges of the image, where the L*a*b* range may be fixed or may be data driven such that the range varies; determining maximally populated coordinates of cubic bins at the pixel level of the image, where the cubic bins are based on a 3 dimensional coordinate mapping using L*a*b* or RGB values; determining overall image color entropy of the image; determining image entropy of one or more of the L*a*b* planes as a function of the 3.sup.rd dimension of the image; determining image entropy of one or more of the RGB planes as a function of the 3.sup.rd dimension of the image; determining local pixel variation metrics of the image; determining coarseness of the image; determining vectors of high variance of the image, where the vectors of high variance are established using principle component analysis; and determining vectors of high kurtosis of the image, where the vectors of high kurtosis are established using independent component analysis.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claim elements to color entropy find themselves without meaningful (as opposed to mere passing mention) support in the specification as originally filed.  Taking for example: “image entropy of one or more of the L*a*b* planes” finds passing mention in the Specification at paragraphs 10, 24, 114 and 118 of the PG Pub with: “Determining overall image color entropy of the image means determining the overall color entropy of the image based on variations within the pixels”, but never HOW that is to be employed within the context of the invention!  But this BEGGS the question: most particularly and most importantly, how does it relate to the claimed “dividing the target image into a plurality of target pixels, determining a target pixel feature for individual target pixels of the plurality of target pixels, determining a target pixel feature difference between the individual target pixels, and using the target pixel feature difference to determine the target image feature”?  We are not told.  Thus, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention, and further was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8, 10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2012/0026354 to Hamada and further in view of US PG Pub US 20140242271 to Prakash et al.

Regarding claim 1. Hamada discloses a system for matching a target (Title and Abstract) comprising: 
a storage device for storing instructions; one or more data processors (Fig. 2,  “As shown in FIG. 2, a data matching system according to the first embodiment has image capturing device 100, storage device 200, and data processing device 300”, paragraph 51) configured to execute instructions to: 
receive a target image, wherein the target image comprises target image data (“Image capturing device 100 is a device that has a camera that captures a object to be matched and that outputs the captured target image”, paragraph 52); 
apply a feature extraction analysis process to the target image data to determine a target image feature by spatial micro-color analysis, wherein the feature extraction analysis process comprises dividing the target image into a plurality of target pixels (“First, matching target object extracting section 401 identifies an area that represents a target object to be matched from an image obtained from image capturing device 100 (at step S201). The position, size, and rotation of the object are detected based on such as the geometric shape of the profile and the pattern of the object to be matched. The method that detects the position, size and rotation of the object is presented for example in Patent Literature 2. Matching target object extracting section 401 decides the range in which the detected object is included from the obtained image”, paragraph 74, as is known by those of ordinary skill in the art, determining range is a mathematical technique and thus as Applicant has acknowledged at paragraph 114 of their PG Pub that “spatial micro-color analysis mathematical techniques … are not limited” Hamada is read-upon by this claim language), determining a target pixel feature for individual target pixels of the plurality of target pixels (“Representative value computing section 403 first extracts a neighboring pixel group that is a set of pixels that are present at neighboring positions of the target pixel as those similarly influenced by the shading due to the shape of the object under illumination variation. Then, representative value computing section 403 obtains the statistical amount of the difference values with respect to each pixel contained in the neighboring pixel group and designates the obtained statistical amount as the representative value with respect to the target pixel. At this point, the representative value is the value that represents the influence of the shading due to the shape of the object under illumination variation. The statistical amount is for example a median or a mean value of difference values”, paragraph 59), determining a target pixel feature difference between the individual target pixels, and using the target pixel feature difference to determine the target image feature (“difference value computing section 402 computes the difference value of the luminance value of a target pixel and the luminance value of a pixel under comparison for each pixel contained in the normalized image (at step S203). The coordinates of the target pixel of the normalized image generated at step S202, the luminance value of the target pixel, and the difference value of the luminance value of the target pixel and the luminance value of the pixel under comparison are denoted by (x, y), f(x, y), and g(x, y), respectively. For example, when two pixels that are adjacent in the x direction are the target pixel and the pixel under comparison, the difference value g(x, y) can be computed according to Formula 2”, paragraph 76); and 
determine a calculated match sample image with the target image feature based upon substantially satisfying one or more pre-specified matching criteria (“As described at step S106, similarity determining section 301 determines the similarity between the target image and the reference image based on the correlation value s. The similarity can be determined for example according to a method that compares the correlation value s with a predetermined threshold. When the correlation value is equal to or greater than the predetermined threshold, similarity determining section 301 determines that the target image is similar to the reference image; when the correlation value is smaller than the predetermined threshold, similarity determining section 301 determines that the target image is not similar to the reference image”, paragraph 89).
Hamada doers not disclose where the target image is a target coating.  Prakash, in the same area of color matching, teaches the target image is a target coating (“This disclosure is directed to a method for matching color and appearance of a target coating of an article”, paragraph 55).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada’s image matching to include: where the target image is a target coating.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada’s image matching by the teaching of Prakash because of the following reasons: (a) to provide a method for the selection, from multiple existing coating formulas, of one or more matching formulas that closely match both the color and appearance of the target coating, (paragraph 5, Prakash); and (b) to provide a technique that allows robust image matching to be easily performed under illumination variation as taught by Hamada at paragraph 18.

Regarding claim 6. Prakash discloses wherein the one or more data processors are configured to determine a coating formula that corresponds to the calculated match sample image (“selecting a best matching formula from said one or more matching formulas by visually comparing said matching images to said article, and optionally visually comparing said matching images to said specimen images”, paragraph 111).Regarding claim 8. Prakash discloses wherein the target pixel feature is an L*a*b* color coordinate (“The specimen color data can comprise L,a,b or L*,a*,b* color data as specified in CIELAB color space system in which L or L* is for lightness”, paragraph  71).Regarding claim 10. Prakash discloses wherein the one or more data processors are configured to receive the target image data of the target coating, wherein the target image data correlates to a plurality of images of the target coating with varying angles of light relative to an imaging device (“The specimen sparkle values can be measured at one or more illumination angles, one or more viewing angles, or a combination thereof. In one example, the specimen sparkle values can be measured with one detector (16) at a fixed viewing angle with two or more illumination angles such as about 15.degree., about 45.degree., about 75.degree., or a combination thereof such as those as shown in FIG. 2. In another example, the specimen sparkle values can be measured at two illumination angles such as about 15.degree. and about 45.degree.. In yet another example, the specimen sparkle values can be measured at one or more viewing angles with a fixed illumination angle, such as those illustrated in FIG. 3. One or more detectors (16), such as digital cameras can be places at one or more of the viewing angles, such as at about -15.degree., about 15.degree., about 25.degree., about 45.degree., about 75.degree., about 110.degree. or a combination thereof. In yet another example, a plurality of detectors can be placed at the viewing angles to measure sparkle values simultaneously. In a further example, one detector can measure sparkle values at the one or more viewing angles sequentially”, paragraph 67).Regarding claim 12. Prakash discloses wherein the target coating is a metallic coating, a pearlescent coating, or a combination of thereof (“The term "pigment" or "pigments" used herein refers to a colorant or colorants that produce color or colors and is usually not soluble in a coating composition. A pigment can be from natural and synthetic sources and made of organic or inorganic constituents. A pigment can also include metallic particles or flakes with specific or mixed shapes and dimensions”, paragraph 41).Regarding claim 13. Prakash discloses an imaging device, wherein the imaging device is configured to generate the target image data of the target coating (“An imaging device can refer to a device that can capture images under a wide range of radio frequency including visible or invisible optical wavelengths and electromagnetic wavelengths. Examples of the imaging device can include, but not limited to, a still film optical camera, an X-Ray camera, an infrared camera, a video camera, also collectively known as a low dynamic range (LDR) imaging device or a standard dynamic range (SDR) imaging device, and a high dynamic range (HDR) or wide dynamic range (WDR) imaging device such as those using two or more sensors having varying sensitivities. The HDR and the WDR imaging device can capture images at a greater dynamic range of luminance between the lightest and darkest areas of an image than typical SDR imaging devices. A digital imager or digital imaging device refers to an imaging device captures images in digital signals. Examples of the digital imager can include, but not limited to, a digital still camera, a digital video camera, a digital scanner, and a charge couple device (CCD) camera. An imaging device can capture images in black and white, gray scale, or various color levels. A digital imager is preferred in this invention. Images captured using a non-digital imaging device, such as a still photograph, can be converted into digital images using a digital scanner and can be also suitable for this invention”, paragraph 52).Regarding claim 14. Hamada discloses wherein the one or more data processors are further configured to retrieve a sample image from a sample database (“Then, feature extracting section 410 obtains a reference image from storage device 200 (at step S103)”, paragraph 66); extract a sample image feature from the sample image utilizing the feature extraction analysis process (“Then, feature extracting section 410 computes a feature value with respect to the reference image obtained from storage device 200 and outputs the feature value to similarity determining section 301 (at step S104)”, paragraph67); and generate the one or more pre-specified matching criteria based on the sample image feature (“Then, similarity determining section 301 computes correlation values with respect to the target image and the reference image based on the feature value with respect to the target image obtained from feature extracting section 400 and the feature value with respect to the reference image obtained from feature extracting section 410 (at step S105).  After computing the correlation values with respect to the target image and the reference image, similarity determining section 301 determines the similarity between the target image and the reference image based on the computed correlation values (at step S106)”, paragraph 68-69).Regarding claim 15. Prakash discloses wherein the one or more data processors are configured to determine the calculated match sample image with about the same color as that of the target image (“B2) ranking the preliminary matching formulas in each of the category groups based on said color difference indexes (CDI); B3) selecting said one or more matching formulas having the minimum values in CDI”, paragraph 94-95).Regarding claim 16. Claim 16 is rejected for the same reasons and rational as provided above for claim 1.Regarding claim 17. Hamada discloses wherein applying the feature extraction analysis process comprises applying the feature extraction analysis process wherein the feature extraction analysis process comprises one or more of: determining color coordinates of the individual target pixels of the target image; and determining average color coordinates from the individual target pixels for a total image of the target image (“First, matching target object extracting section 401 identifies an area that represents a target object to be matched from an image obtained from image capturing device 100 (at step S201). The position, size, and rotation of the object are detected based on such as the geometric shape of the profile and the pattern of the object to be matched. The method that detects the position, size and rotation of the object is presented for example in Patent Literature 2. Matching target object extracting section 401 decides the range in which the detected object is included from the obtained image”, paragraph 59; “Representative value computing section 403 first extracts a neighboring pixel group that is a set of pixels that are present at neighboring positions of the target pixel as those similarly influenced by the shading due to the shape of the object under illumination variation. Then, representative value computing section 403 obtains the statistical amount of the difference values with respect to each pixel contained in the neighboring pixel group and designates the obtained statistical amount as the representative value with respect to the target pixel. At this point, the representative value is the value that represents the influence of the shading due to the shape of the object under illumination variation. The statistical amount is for example a median or a mean value of difference values”, paragraph 59).
	Hamada does not disclose where the determining is in L*a*b* color coordinates.  However, Prakash in the same area of color matching, discloses determining L*a*b* color coordinates (“The specimen color data can comprise L,a,b or L*,a*,b* color data as specified in CIELAB color space system in which L or L* is for lightness”, paragraph  71).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada’s image matching to include: L*a*b* color coordinates.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada’s image matching by the teaching of Prakash because of the following reasons: (a) to provide a method for the selection, from multiple existing coating formulas, of one or more matching formulas that closely match both the color and appearance of the target coating, (paragraph 5, Prakash); and (b) to provide a technique that allows robust image matching to be easily performed under illumination variation as taught by Hamada at paragraph 18.
Regarding claim 18. Claim 18 is rejected for the same reasons and rational as provided above for claim 2.Regarding claim 19. The method of claim 16 further comprising: determining a sample coating formula that corresponds to the calculated match sample image, wherein the sample coating formula comprises an effect additive (“The term "pigment" or "pigments" used herein refers to a colorant or colorants that produce color or colors and is usually not soluble in a coating composition. A pigment can be from natural and synthetic sources and made of organic or inorganic constituents. A pigment can also include metallic particles or flakes with specific or mixed shapes and dimensions”, paragraph 41-42); preparing a repair coating with the sample coating formula that corresponds to the calculated match sample image; and applying the repair coating to a substrate  (“The coating composition can be applied over the an article or the damaged coating area by spraying, brushing, dipping, rolling, drawdown, or any other coating application techniques known to or developed by those skilled in the art. In one example, a coating damage on a car can be repaired by spraying the matching coating composition over the damaged area to form a wet coating layer. The wet coating layer can be cured at ambient temperatures in a range of from about 15.degree. C. to about 150.degree. C”, paragraph 128).

Claim(s) 7, 9 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada and Prakash as applied to claims 1 and 16 above, and further in view of US PG Pub 2008/0291449 to Rodrigues et al.
Regarding claim 7. Hamada and Prakash disclose system of claim 6 but do not disclose wherein the one or more data processors are configured to determine a plurality of the coating formulas that correspond to the calculated match sample image, wherein the plurality of coating formulas comprise different grades of coatings.  
Rodrigues discloses wherein the one or more data processors are configured to determine a plurality of the coating formulas that correspond to the calculated match sample image, wherein the plurality of coating formulas comprise different grades of coatings (“In step (c), individual images are generated (106) based on the color and appearance characteristics interrelated to each of the preliminary matching formulas and stored in the database (105), herein referred to as individual matching images. The color and appearance characteristics can be obtained through measurements of a test coating resulted from the corresponding formula or through mathematical calculation and modeling. Typically, the color characteristics can comprise L,a,b, or L*,a*,b*, or X,Y,Z values known to those skilled in the art and can be obtained by using a colorimeter, a spectrophotometer, or a goniospectrophotometer. Examples of appearance characteristics include, but not limited to, texture, metallic, pearlescent effect, gloss, distinctness of image, flake appearances such as texture, sparkle, glint and glitter as well as the enhancement of depth perception in the coatings imparted by the flakes, especially produced by metallic flakes, such as aluminum flakes. In one example, flake appearance characteristics can be obtained by measurements, calculations and modeling, or a combination of measurements and calculations as described in a commonly owned U.S. Pat. No. 6,952,265, which is hereby incorporated by reference in its entirety. Color and appearance characteristics may contain one or more illumination angels or view angles. Each coating formula stored in the database can be interrelated to one or more sets of information, such as vehicle identification information, color characteristics, and appearance characteristics. The term "interrelated" refers to a database structure that related information can be searched and retrieved. For example, a coating formula and its color or appearance characteristics can be retrieved based on related vehicle identification information. The same formula and related vehicle identification information, on the other hand, can also be retrieved based on color or appearance characteristics. Color or appearance characteristics, or both color and appearance characteristics can also be retrieved based on vehicle identification information”, paragraph 74).
It would have been obvious to one of ordinary skill in the art to combine Hamada and Prakash with Rodrigues because Rodrigues provides for matching the coating of a vehicle that needs refinishing, with minimum requirement for repeated testing, manual adjustment and trial (paragraph 8).Regarding claim 9. Rodrigues discloses wherein the one or more data processors are configured to reference a sample database to determine the calculated match sample image (“In step (c), individual images are generated (106) based on the color and appearance characteristics interrelated to each of the preliminary matching formulas and stored in the database (105), herein referred to as individual matching images. The color and appearance characteristics can be obtained through measurements of a test coating resulted from the corresponding formula or through mathematical calculation and modeling. Typically, the color characteristics can comprise L,a,b, or L*,a*,b*, or X,Y,Z values known to those skilled in the art and can be obtained by using a colorimeter, a spectrophotometer, or a goniospectrophotometer. Examples of appearance characteristics include, but not limited to, texture, metallic, pearlescent effect, gloss, distinctness of image, flake appearances such as texture, sparkle, glint and glitter as well as the enhancement of depth perception in the coatings imparted by the flakes, especially produced by metallic flakes, such as aluminum flakes. In one example, flake appearance characteristics can be obtained by measurements, calculations and modeling, or a combination of measurements and calculations as described in a commonly owned U.S. Pat. No. 6,952,265, which is hereby incorporated by reference in its entirety. Color and appearance characteristics may contain one or more illumination angels or view angles. Each coating formula stored in the database can be interrelated to one or more sets of information, such as vehicle identification information, color characteristics, and appearance characteristics. The term "interrelated" refers to a database structure that related information can be searched and retrieved. For example, a coating formula and its color or appearance characteristics can be retrieved based on related vehicle identification information. The same formula and related vehicle identification information, on the other hand, can also be retrieved based on color or appearance characteristics. Color or appearance characteristics, or both color and appearance characteristics can also be retrieved based on vehicle identification information”, paragraph 74).

Regarding claim 20. Rodrigues discloses wherein applying the repair coating to the substrate comprises applying the repair coating to the substrate with a digital printer utilizing a digital printing technique (“A representative hardware configuration of the system of this invention is shown in FIG. 8A, wherein the system comprises a computing device (80); a display devise (85), such as a monitor screen; a database (105); one or more data input devices (81). Examples of the input devices include, but not limited to, a wired or wireless keyboard, a touch screen, a barcode reader or a scanner. One or more input devices can be functionally coupled to the computing device as determined necessary by those skilled in the art. The system can further comprise a color measuring device (82), and optionally an appearance measuring device (83). The system can further comprise an output device (84). The output device can be a printer, a monitor screen or a data output portal that can output data such as selected formulas. The output device can be further coupled to other computing devices or databases or a mixing device that can mix coating compositions according to the selected formulas. The input device, the output device, the color measuring device, or the appearance measuring device can be functionally connected to the computing device through wired or wireless connections. The computing device can have database (105) loaded into its storage such as a hard drive or a memory card of the computing device. The database can also be accessed from the computing device through wired or wireless connections”, paragraph 130).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada and Prakash as applied to claims 1 and 16 above, and further in view of US PG Pub 2004/0218182 to Alman et al.
Regarding claim 11. Hamada and Prakash disclose system of claim 1 but do not disclose wherein the one or more data processors are configured to receive the target image data of the target coating, wherein the target image data correlates to a plurality of images of the target coating with varying magnification.  Alman discloses wherein the one or more data processors are configured to receive the target image data of the target coating, wherein the target image data correlates to a plurality of images of the target coating with varying magnification (“Referring to FIG. 1, which provides a flow diagram generally illustrating the method of the present invention. In the method, starting with in step 10, a coated surface which contains an effect pigment, preferably a vehicle coating with a pearl or aluminum effect pigment, is analyzed. A handheld portable image magnification apparatus, as indicated in step 14, is employed in the analysis. The magnified surface image may be visually observed in accordance with step 16, and compared with a reference library sample in the field, step 12. Alternatively, the magnified surface image may be captured with an image capturing device, step 18. If the image is captured, it may be compared with an image or feature database in according to steps 20 and 22, in the field environment”, paragraph 24).
It would have been obvious to one of ordinary skill in the art to combine Hamada and Prakash with Alman because Alman provides for a mobile or portable method for classifying effect pigment properties in the field which is useful to efficiently develop custom color matched formulations and coatings (paragraph 7).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if: rewritten in independent form including all of the limitations of the base claim and any intervening claims; and where all other rejections are overcome as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2016/0187199 to Brunk et al. provides an image capture device, such as a smartphone or point of sale scanner, is adapted for use as an imaging spectrometer, by synchronized pulsing of different LED light sources as different image frames are captured by the image sensor. A particular implementation employs the CIE color matching functions, and/or their orthogonally transformed functions, to enable direct chromaticity capture. These and various other configurations of spectral capture devices are employed to capture spectral images comprised of spectral vectors having multi-dimensions per pixel. These spectral images are processed for use in object identification, classification, and a variety of other applications. Particular applications include produce (e.g., fruit or vegetable) identification. A great variety of other features and arrangements are also detailed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672